ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-10-04_ORD_01_NA_01_FR.txt. 218

OPINION INDIVIDUELLE DE M. NAGENDRA SINGH
{Traduction]

Un tribunal doit normalement toujours respecter le principe de bonne
administration de la justice selon lequel un demandeur doit étre entendu
avant que sa requête ne soit rejetée, à moins bien entendu qu’elle n’ap-
paraisse de prime abord absurde ou radicalement inadmissible, ce qui ne
semble pas être le cas en l’espèce. En tant que partisan résolu du principe
salutaire qu’il faut entendre le plaideur qui a spécialement demandé à être
entendu, je crois devoir exposer les considérations qui ont inspiré mon vote
en l'espèce.

Il est expliqué au paragraphe 2 de l’ordonnance de la Cour que la
déclaration d’El Salvador paraît porter en fait sur le fond de la procédure —
opinion que je partage et qui a déterminé l’attitude de la Cour. J’estime en
conséquence que, si El Salvador était entendu au cours de la phase pré-
liminaire actuelle, des arguments seraient inévitablement présentés au
sujet du fond, aspect qui ne concerne que la deuxième phase de l'instance,
une fois établie la compétence de la Cour pour connaître du différend. Par
suite, si la demande d’audition d’El Salvador avait été retenue à ce stade, il
en serait résulté pratiquement deux séries d’audiences sur le fond, ce
qu’aucun tribunal ne saurait accepter vu la confusion générale qui s’en-
suivrait, et qui serait inopportune et insoutenable. Vu la difficulté que je
viens d'évoquer, il m’a paru justifié d’appuyer la décision de la Cour de ne
pas entendre El Salvador à ce stade, tout en maintenant son droit de faire
une déclaration dans une phase ultérieure sur le fond — le paragraphe 3 de
Pordonnance de la Cour prenant acte de son intention dans ce sens. De
plus, la décision de ne pas tenir audience à ce stade est renforcée par le fait
que la Cour a conclu à la quasi-unanimité (quatorze voix contre une) que la
déclaration d’El Salvador était irrecevable. La Cour ayant pris cette déci-
sion avant d’avoir entendu le requérant, une audience ne serait plus qu’un
geste formel bien que « justice doive aussi sembler être faite ». Par con-
séquent, la Cour a raison de replacer les choses dans leur ordre logique,
d’autant qu’elle ne rejette pas en totalité la requête mais consent à l’exa-
miner au moment voulu. Dans ces conditions les exigences de la justice
paraissent satisfaites par l'ordonnance de la Cour, qui ne saurait être
interprétée comme traitant en quelque sorte cavalièrement El Salvador,
l'Etat qui s’est adressé à elle. Le raisonnement qui précède m’a conduit à
me rallier au verdict de la majorité.

(Signé) NAGENDRA SINGH.
